Citation Nr: 1452425	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  13-33 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for chronic myelogenous leukemia (CML), claimed as due to in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968 with service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran provided testimony at a videoconference hearing before the undersigned in October 2014.  A transcript of the hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). 


REMAND

While the Board sincerely regrets the delay, the Veteran's claim for service connection for CML must be remanded for additional evidentiary development. 

The Veteran contends that his CML is due to his conceded exposure to herbicides while in the Republic of Vietnam during the Vietnam Era.  

In September 2013, a VA examiner opined that the Veteran's CML was less likely than not caused by or incurred in service due to the Veteran's herbicide exposure.  The examiner explained that the leukemias linked to Agent Orange exposure "based on demonstrable medical evidence are the B-Cell leukemias or Hairy cell leukemias.  [CML] does not fall under these categories."  This opinion, however, is without a determination as to whether there is evidence that the Veteran's CML was due to his exposure to herbicides in service without regard to whether it is on the list of presumptive disabilities under 38 C.F.R. § 3.307 and § 3.309.  Therefore, the Board has determined that another VA medical opinion is required.

The Board further notes that the Veteran submitted an opinion in March 2014 from a private physician which suggests the Veteran's CML was caused by exposure to pesticides.  The physician cited to several articles related to such exposure in outside workers.  It is not clear to the Board that the physician is aware that the Veteran's claim is based upon herbicide exposure rather than pesticide exposure.  Therefore, the Board believes that the Veteran should be afforded another opportunity to submit a medical statement in support of his claim.

Finally, the Board observes that VA clinical records related to the Veteran's treatment for CML refer to private treatment as well, including listing records of non-VA prescription medications.  This suggests that the Veteran potentially receives private treatment for the disability on appeal.  Further development to obtain those records is in order.

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain relevant and ongoing VA treatment records and all available private records pertaining to the Veteran's treatment for CML.  

2.  Invite the Veteran to submit another medical statement in support of his claim that his CML is related to his exposure to herbicides in service.

3.  Once the record is developed to the extent possible, all pertinent evidence of record should be made available to and reviewed by the examiner who conducted the September 2013 examination, if available.  If the same VA physician is not available, the supplemental opinion should be obtained from another physician with sufficient expertise.

The examiner should prepare a supplemental medical opinion addressing the question as to whether the Veteran's CML is at least as likely as not due to his conceded in service exposure to herbicides, without regard to whether CML is a presumptive condition.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the required opinion.

4.  The RO or AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 


							(CONTINUED ON NEXT PAGE)

As noted above, this case has been advanced on the Board's docket.  It must also be afforded expeditious treatment by the RO.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



